 



Exhibit 10.14.2
WAIVER AND CONSENT AGREEMENT
     This WAIVER AND CONSENT AGREEMENT (the “Agreement”) dated this 18th day of
April, 2007 is made with respect to the Second Amended and Restated Loan and
Security Agreement (the “Loan Agreement”) between
     BANK OF AMERICA, N.A., successor-by-merger to Fleet Retail Finance Inc.
(the “Lender”), a national banking association, having a place of business at
100 Federal Street, 9th Floor, 4MA5-100-09-09, Boston, MA 02110,
     and
     BAKERS FOOTWEAR GROUP, INC. (the “Borrower”), a Missouri corporation with
its principal executive offices at 2815 Scott Avenue, Suite C, St. Louis,
Missouri 63103,

      in consideration of the mutual covenants contained herein and benefits to
be derived herefrom.
RECITALS:
     The Borrower has requested that the Lender waive the covenant in
Exhibit 5.11(a) which requires that the Borrower maintain Availability of not
less than the greater of (i) $1,500,000 and (ii) six percent (6%) of the
Borrowing Base. Lender is willing to waive such covenant on the terms and
conditions set forth below
     Accordingly, the Borrower and Lender agree as follows:
1. Definitions. Terms defined in the Recitals shall be incorporated herein as
therein defined. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Loan Agreement.
2. Waiver and Consent. Subject to satisfaction of the conditions to
effectiveness set forth in Section 5 below, the Lender hereby agrees that solely
for the period from April 20, 2007 through and including May 18th, 2007, the
Borrower shall be required to maintain Availability at all times of not less
than $250,000.00. On and after May 19th, 2007, the Borrower shall be required to
comply with Exhibit 5.11(a) as in effect prior to this Agreement.
3. Additional Acknowledgments and Representations. As an inducement for the
Lender to execute this Agreement, the Borrower hereby represents and warrants
that as of the date hereof no Suspension Event has occurred and is continuing.
4. Ratification of Loan Documents; No Claims Against Lender. Except as provided
herein, all terms and conditions of the Loan Agreement and of the other Loan
Documents remain in full force and effect. The Borrower hereby ratifies,
confirms, and re-affirms all and singular the terms and conditions, including
execution and delivery, of the Loan Documents. There is no basis nor set of
facts on which any amount (or any portion thereof) owed by the Borrower to the
Lender could be reduced, offset, waived, or forgiven, by rescission or
otherwise; nor is there any claim, counterclaim, off set, or defense (or other
right, remedy, or basis having a similar effect) available to the Borrower with
regard to the respective

 



--------------------------------------------------------------------------------



 



Liabilities of the Borrower to the Lender; nor is there any basis on which the
terms and conditions of any of the respective Liabilities of the Borrower to the
Lender could be claimed to be other than as stated on the written instruments
which evidence such Liabilities. To the extent that the Borrower has (or ever
had) any such claims against the Lender, each hereby affirmatively WAIVES and
RELEASES same.
5. Conditions To Effectiveness. This Agreement shall not be effective until each
of the following conditions precedent have been fulfilled to the satisfaction of
the Lender:
     (a) No Suspension Event shall have occurred and be continuing;
     (b) This Agreement shall have been duly executed and delivered by the
respective parties hereto and shall be in full force and effect;
     (c) All action on the part of the Borrower necessary for the valid
execution, delivery and performance by the Borrower of this Agreement shall have
been duly and effectively taken and evidence thereof satisfactory to the Lender
shall have been provided to the Lender; and
     (d) The Borrower shall have paid to the Lender a waiver fee in the amount
of $75,000.00 and all other fees and expenses then due and owing pursuant to the
Loan Agreement;
6. Miscellaneous.
     (a) This Agreement may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered
shall be an original, and all of which together shall constitute one instrument.
     (b) This Agreement expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.
     (c) Any determination that any provision of this Agreement or any
application hereof is invalid, illegal, or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality, or enforceability of
any other provisions of this Agreement .
     (d) The Borrower shall pay on demand all reasonable costs and expenses of
the Lender, including, without limitation, reasonable attorneys’ fees in
connection with the preparation, negotiation, execution, and delivery of this
Agreement .
     (e) THIS AGREEMENT SHALL BE CONSTRUED, GOVERNED, AND ENFORCED PURSUANT TO
THE INTERNAL LAWS OF THE COMMONWEALTH OF MASSACHUSETTS AND SHALL TAKE EFFECT AS
SEALED INSTRUMENT.
[Signature page follows]

- 2 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have hereunto caused this Agreement to be
executed and their seals to be hereto affixed as of the date first above
written.
BAKERS FOOTWEAR GROUP, INC.
(“BORROWER”)
By: /s/ Lawrence L. Spanley, Jr.
Print Name: Lawrence L. Spanley, Jr.

Title: Executive Vice President, Chief Financial Officer
BANK OF AMERICA, N.A.
(“LENDER”)
By: /s/ David C. Storer
Print Name: David C. Storer

Title: Vice President

 


S/1